Citation Nr: 1039201	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-36 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a temporary total disability rating based on 
convalescence for epididymitis from February 27, 2006, to March 
29, 2006.

2.  Entitlement to an effective date prior to August 1, 2007, for 
the assignment of a 20 percent evaluation for postoperative 
Bristow procedure for recurrent right shoulder dislocations.

3.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a service-connected 
disorder.

(The issue of entitlement to an evaluation greater than 10 
percent for epididymitis is addressed in a separate decisional 
document).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2006, August 2007, March 2008, August 2008, 
and October 2009 decisions by the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina (RO).  The 
Veteran testified at a May 2010 hearing before the undersigned 
Veterans Law Judge sitting at the RO, a transcript of which is 
associated with the claims file.  

The issues of entitlement to an effective date prior to August 1, 
2007, for the assignment of a 20 percent evaluation for 
postoperative Bristow procedure for recurrent right shoulder 
dislocations, and entitlement to service connection for a left 
shoulder disorder, are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The Veteran has not undergone surgery or been hospitalized for 
his service-connected epididymitis.


CONCLUSION OF LAW

The criteria for the assignment of a temporary total disability 
rating for a service-connected epididymitis for convalescence 
from February 27, 2006, to March 29, 2006, have not been met.  38 
C.F.R. §§ 4.29, 4.30 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. § 
3.159 (2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  However, the United States Court of Appeals for 
Veterans Claims has held that when the law as mandated by 
statute, and not the evidence, is dispositive of the claim, the 
above provisions are not applicable.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

Additionally, VA's General Counsel held in a precedential opinion 
that there is no duty to notify a claimant where the claim cannot 
be substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit and no duty to assist a claimant where there is 
no reasonable possibility that such aid could substantiate the 
claim.  VAOPGCPREC 5-2004.  As there is no legal entitlement to 
the benefits claimed, there is no reasonable possibility that 
further notice or assistance would aid in substantiating this 
claim.  Thus, any deficiencies of notice or assistance are moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice and 
assistance is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

The Veteran seeks a temporary total disability evaluation for 
convalescence for his service-connected epididymitis from 
February 27, 2006, to March 29, 2006.  In support of his claim, 
he submitted an April 2006 statement from his private physician, 
indicating that he had been out of work for epididymitis for the 
period in question, and a March 2006 letter explaining the extent 
of his chronic epididymitis and the intermittent requirement for 
the Veteran to get bed rest and to use narcotic and anti-
inflammatory medications.  On the basis of these documents, the 
Veteran asserts that he was unable to work during this period, 
due to the severity of his service-connected disorder, and should 
be compensated by VA accordingly.  

A total disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established that a service-connected disability has required VA 
hospital treatment for a period in excess of 21 days.  See 38 
C.F.R. § 4.29.  A total disability rating (100 percent) will also 
be assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital discharge 
or outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in: (1) Surgery 
necessitating at least one month of convalescence; (2) Surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited), or; (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30.

However, the Veteran indicated at his May 2007 Decision Review 
Officer conference that he had not undergone surgery for his 
epididymitis at any time.  He also indicated at the May 2010 
Board hearing that he had not undergone surgery, or otherwise 
been hospitalized, for his epididymitis.  Thus, a temporary total 
evaluation cannot be granted because he does not meet the 
criteria for such an award.  38 C.F.R. §§ 4.29, 4.30 (2009).  
Additionally, epididymitis is a skin disorder; thus, it does not 
involve a joint, which excludes the possibility of a temporary 
total evaluation being awarded because of immobilization by cast 
or one major joint or more.  38 C.F.R. § 4.30 (2009).

Therefore, entitlement to a temporary total disability rating 
under 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30 is not warranted as 
the Veteran does not meet an essential legal requirement under 
the governing regulation.  See Sabonis, 6 Vet. App. at 430.


ORDER

A temporary total disability rating based on convalescence for 
epididymitis from February 27, 2006, to March 29, 2006, is 
denied.


REMAND

The Veteran claims that an earlier effective date for the 
assignment of a 20 percent evaluation for his right shoulder 
disorder, and service connection for a left shoulder disorder, 
are warranted.  In his June 2009 (earlier effective date) and 
February 2010 (service connection) VA Forms 9, the Veteran 
requested a videoconference hearing at the RO.  Pursuant to 38 
C.F.R. § 20.700 (2009), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  As the record 
reflects the Veteran did not yet receive a hearing with respect 
to these two issues, they must be remanded to ensure that the 
hearing is scheduled.  However, the Veteran must be informed that 
this hearing will be strictly limited the two issues being 
remanded, as he has already been afforded a Board hearing with 
respect to his other claims, to include the one decided in the 
above decision.

Accordingly, the issues of entitlement to an effective date prior 
to August 1, 2007, for the assignment of a 20 percent evaluation 
for postoperative Bristow procedure for recurrent right shoulder 
dislocations, and entitlement to service connection for a left 
shoulder disorder, are remanded for the following action:

Schedule the Veteran for a videoconference 
hearing on the issues of entitlement to an 
effective date prior to August 1, 2007, for 
the assignment of a 20 percent evaluation for 
postoperative Bristow procedure for recurrent 
right shoulder dislocations, and entitlement 
to service connection for a left shoulder 
disorder.  Send written notice to the Veteran 
of the date and time of his hearing, and 
specifically indicate to him that the content 
of this hearing will be strictly limited the 
issues of (1) entitlement to an effective 
date earlier than August 1, 2007 for the 
assignment of a 20 percent evaluation for 
postoperative Bristow procedure for recurrent 
right shoulder dislocations, and (2) 
entitlement to service connection for a left 
shoulder disorder, as he has already been 
afforded a Board hearing with respect to his 
other claims.  Once the hearing is complete, 
associate a copy of the hearing transcript 
with the claims folder.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


